DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: the claim now recites “the wound part is formed by spirally winding a flat strip and a flat plane of the flat strip…” (lines 9-10; emphasis added). Though not necessarily indefinite, the lack of a comma (“,”) after “strip” renders the language somewhat confusing, as it at first appears that the “flat plane” is also being disclosed as “formed by spirally winding”. The claim should instead recite: “the wound part is formed by spirally winding a flat strip, and a flat plane of the flat strip…” Appropriate correction is required.
Claim 6 is further objected to because of the following informalities: the claim now recites “a flat plane of the flat strip faces towards a direction parallel to a spiral axial” (lines 9-10; emphasis added). This language is confusing, and likely intends “an axis of the spiral winding” or the like. The claim should be amended to recite something akin to: “a flat plane of the flat strip faces towards a direction parallel to an axis of the spiral winding”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasamori et al. (US 2014/0062639 A1).
Regarding claim 6, Sasamori discloses an inductor (Title; Abstract; figs. 1(A)-1(B)), comprising: a coil (11), comprising a wound part and two foot parts (annotated fig. 1(A), below; par. 0018), wherein the two foot parts are respectively connected to two ends of the wound part and extend towards a same side (fig. 1(A): bottom left side, as viewed) as one another, and one contact section (11A and 11B) is formed at a tail end of each of the two foot parts through bending, respectively, wherein the contact section of the two foot parts are located in a same plane (annotated fig. 1(A); par. 0018); and an encapsulation body (12), surrounding the coil (fig. 1(B); pars. 0018-0019), wherein the two contact sections are exposed outside the encapsulation body (annotated fig. 1(A); pars. 0018-0019), wherein, the wound part is formed by spirally winding a flat strip and a flat plane of the flat strip faces towards a direction parallel to a spiral axial (annotated fig. 1(A), below; par. 0018).
 
    PNG
    media_image1.png
    560
    716
    media_image1.png
    Greyscale

Regarding claim 7, Sasamori discloses the inductor according to claim 6, wherein the two foot parts are flat (fig. 1(A): along top edge, bottom edge and edge facing bottom left of figure).
Regarding claim 8, Sasamori discloses the inductor according to claim 6, wherein the two contact sections are flat (fig. 1(A): along top edge, bottom edge and edge facing bottom left of figure).
Regarding claim 9, Sasamori discloses the inductor according to claim 6, wherein the two contact sections extend in opposite directions (fig. 1(A): 11A extends towards upper left edge/side and 11B extends towards bottom right edge/side)
Regarding claim 10, Sasamori discloses the inductor according to claim 6, further comprising: a conductive layer (13A and 13B), located on each of the two contact sections, respectively (figs. 1(A)-1(B); par. 0020).
Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2003/0227366 A1).
Regarding claim 6, Lin discloses an inductor (10) (Title; Abstract; figs. 1-3; par. 0013), comprising: a coil (20), comprising a wound part and two foot parts (21), wherein the two foot parts are respectively connected to two ends of the wound part and extend towards a same side as one another (Annotated fig. 1, below; par. 0013), and one contact section is formed at a tail end of each of the two foot parts through bending, respectively, wherein the contact section of the two foot parts are located in a same plane (annotated fig. 3, below; pars. 0013-0014); and an encapsulation body (11), surrounding the coil, wherein the two contact sections are exposed outside the encapsulation body, wherein, the wound part is formed by spirally winding a flat strip and a flat plane of the flat strip faces towards a direction parallel to a spiral axial (annotated figs. 1 and 3, below; pars. 0013-0014).

    PNG
    media_image2.png
    513
    771
    media_image2.png
    Greyscale
  

    PNG
    media_image3.png
    519
    664
    media_image3.png
    Greyscale

Regarding claim 7, Lin discloses the inductor according to claim 6, wherein the two foot parts are flat (figs. 1 and 3).
Regarding claim 8, Lin discloses the inductor according to claim 6, wherein the two contact sections are flat (figs. 1 and 3).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note, the Applicant appears to be reading limitations into the claim which are not recited. That is, the claim does not yet require that the plane of a flat side of the claimed contact portions must be parallel with the flat plane of the wound spiral section or that they be parallel with the winding axis (as shown in Applicant’s fig. 1, which is reprinted and cited in the Applicant’s current arguments on pg. 6). With regards to the previously applied Muneuchi (US 2013/0255071 A1), it is evident that the narrow top edge (as viewed in fig. 5) of both of the contact sections (11a) of the winding is “flat” and that “a flat plane (top edge, as viewed) of the flat strip faces towards a direction parallel to [an axis of the spiral winding].” What is not clear in Muneuchi is whether the top narrow edges of the “contact sections” (11a) are “located in a same plane”, hence the newly applied prior art rejections. The above rejections of both Sasamori and Lin are included to demonstrate that independent claim 6 is still broadly recited and can be reasonably interpreted more broadly than it is argued and asserted by the Applicant in their recent remarks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Matsutani et al. (CN 2004 10001051.2) is held to disclose all of the limitations of at least claim 6. Please refer to figs. 2A and 3. The Matsutani reference is not currently applied as an anticipation rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729